DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-16		Pending
Prior Art Reference:
Chamberlain et al.	USPAP 2017/0226731 A1

Claim Rejections - 35 USC § 112, 2nd 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 recite the limitation "the bore hole" in lines 1 and 2, respectively; “the bore hole” is defined in claim 10 not the independent claim 9. Hence, there is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitations "a workpiece and a carrier” in line 2. These elements are not positively claimed in the independent claim 1 from which claim 16 depends. Hence, there is insufficient antecedent basis for this limitation in the claims.

Claim Objections
Claim 3 is objected to because of the following informalities:  claim states, “wherein the first outside diameter corresponds to the second outside diameter”. Examiner is unclear as to how the first outside diameter and the second outside diameter correspond to one another? Is it their alignment or their diameters being the same or different?  Appropriate correction is required.

Allowable Subject Matter
Claims 6-8, 10, 12*, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. *Note: 112, 2nd issue stated above for claim 12 must be satisfactorily address first. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain et al. (USPAP 2017/0226731 A1).

Regarding claim 1, Chamberlain discloses a centering screw (abstract; 10; fig. 9) for aligning two elements (13A, 15; figs. 1-2) relative to each other, comprising:
a first end section with a first outside diameter and a first length (see illustration 1A below);
a second end section with a second outside diameter and a second length (see illustration 1A below), wherein the first end section has a first thread (45), at least in sections; and
a cone (26) provided for the centering, wherein the centering screw (10; fig. 9) has the cone (26) in an intermediate section between the first end section and the second end section (see illustration 1A below), the cone (26) having a diameter changing (fig. 9) along the intermediate section, the diameter at an end of the cone (26) facing away from the first end section being larger (fig. 9) than the first outside diameter, and the end of the cone (26) facing away from the first end section being assigned an axial stop (30) facing away from the first end section.

Regarding claim 2, Chamberlain discloses the centering screw of claim 1, wherein the second end section has a second thread (118), at least in sections.

Regarding claim 3, as best understood by Examiner, Chamberlain discloses the centering screw of claim 1, wherein the first outside diameter (fig. 9) corresponds to the second outside diameter (fig. 9).

Regarding claim 4, Chamberlain discloses the centering screw of claim 1, wherein the first outside diameter (fig. 9) and the second outside diameter (fig. 9) are different sizes.

Regarding claim 5, Chamberlain discloses the centering screw of claim 1, wherein the end face of the cone (26) facing the second end section forms the axial stop (30).

Regarding claim 9, Chamberlain discloses a centering assembly (abstract), comprising: 
a first element (15), which is a workpiece; 
a second element (13A), which is a carrier; and 
a centering screw (10; fig. 9), wherein the first element (15) and the second element (13A) are aligned relative to each other by the centering screw (10; figs 1-2); 
wherein the centering screw (10; fig. 9) is for aligning the first element (15) and the second element (13A) relative to each other, and includes: 
a first end section with a first outside diameter and a first length (see illustration 1A in claim 1); 
a second end section with a second outside diameter and a second length (see illustration 1A in claim 1), wherein the first end section has a first thread (45), at least in sections; and 
a cone (26) provided for the centering, wherein the centering screw (10; fig. 9) has the cone (26) in an intermediate section between the first end section and the second end section (see illustration 1A in claim 1), the cone (26) having a diameter changing (fig. 9) along the intermediate section, the diameter at an end of the cone (26) facing away from the first end section being larger (fig. 9) than the first outside diameter, and the end of the cone (26) facing away from the first end section being assigned an axial stop (30) facing away from the first end section. 

Regarding claim 11, as best understood by Examiner, Chamberlain discloses the centering assembly of claim 9, wherein the bore hole (figs. 1-2) has an internal thread which interacts with the first thread (45) of the centering screw (10; fig. 9).

Regarding claim 13, Chamberlain discloses the centering assembly of claim 9, wherein the second element (13A) has an opening (fig. 2) for the at least essentially zero-play accommodation (fig. 2) of the second end section of the centering screw (10; fig. 9).

Regarding claim 16, as best understood by Examiner, Chamberlain discloses the centering screw of claim 1, wherein the two elements include a workpiece (15) and a carrier (13A). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd